           Case 3:18-cv-03725-JSC Document 51-1 Filed 05/21/20 Page 1 of 4


     R. Craig Clark (SBN 129219)
 1
     cclark@clarklawyers.com
 2   Alicja A. Urtnowski (SBN 321215)
     aurtnowski@clarklawyers.com
 3   CLARK LAW GROUP
     3258 Fourth Avenue
 4   San Diego, CA 92101
     Telephone: (619) 239-1321
 5
     Facsimile: (888) 273-4554
 6
     Walter Haines (SBN 071075)
 7   admin@uelglaw.com
     UNITED EMPLOYEES LAW GROUP
 8   5500 Bolsa Avenue, Suite 201
     Huntington Beach, CA 92649
 9
     Telephone: (562) 256-1047
10   Facsimile: (562) 256-1006
     Attorneys for Plaintiff Augusto De Leon
11

12                                  UNITED STATES DISTRICT COURT
13
                 NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
14
     AUGUSTO DE LEON, as an individual, on                      Case No. 3:18-cv-03725-JSC
15   behalf of himself, and all other persons similarly
     situated,                                                  DECLARATION OF STEPHEN GOMEZ
16                                                              ON BEHALF OF CPT GROUP INC. WITH
17          Plaintiffs,                                         RESPECT TO SETTLEMENT
                                                                DISBURSEMENT
18   v.
                                                                Judge: Honorable Jacqueline Scott Corley
19   RICOH USA, INC., an Ohio
     corporation authorized to do business in the state
20   of California; IKON OFFICE SOLUTIONS,
21   INC., also known as Ricoh USA, Inc., an Ohio
     corporation authorized to do business in the state
22   of California; RICOH AMERICAS
     CORPORATION, a Delaware corporation
23   previously authorized to do business in the state of
     California and succeeded by Ricoh USA, Inc.; and
24
     DOES 1 to 10 inclusive,
25
               Defendants.
26

27

28

                                                          -1-
                                   DECLARATION OF STEPHEN GOMEZ
          Case 3:18-cv-03725-JSC Document 51-1 Filed 05/21/20 Page 2 of 4



 1   I, Stephen Gomez, declare as follows:
 2          1.      I am a Case Manager for CPT Group, Inc. (“CPT”), the Court-approved class action
 3   Settlement Administrator for Augusto De Leon v. Ricoh USA, Inc., et al. I have personal knowledge
 4   of the facts set forth in this declaration and, if called upon to testify, I could and would testify
 5   competently to such facts.
 6          2.      On December 19, 2019, Notice Packets were mailed via U.S. First-Class mail to nine
 7   hundred ninety-one (991) Class Members and/or Collective-Eligible Members. CPT also emailed
 8   Notice Packets to the thirty-six (36) Class Members and/or Collective-Eligible Members for whom
 9   we were provided email addresses. Of the mailed Notice Packets, a total of twelve (12) were deemed
10   undeliverable, as they were returned, and no updated address was located. Therefore, a total of nine
11   hundred seventy-nine (979) Class Members’ Notice Packets were not undeliverable, a percentage of
12   98.78% of the class.
13          3.      The settlement fund amount is $2,200,000.00, plus the amount to pay employer-side
14   taxes of $53,153.23. CPT received a wire transfer of $2,200,000.00 on April 14, 2020 and $53,153.23
15   on April 25, 2020. These deposits funded the settlement in full.
16          4.      Class Members and/or Collective Eligible Class Members would automatically receive
17   their settlement awards unless they opted-out of the settlement. In total, one Class Member submitted
18   an opt-out to the settlement, a percentage of 0.1% of the class. As a result, 990 of the 991 Class
19   Members, or 99.9%, received a settlement award. There were no Class Members who submitted an
20   objection to the settlement.
21          5.      On April 30, 2020, CPT mailed checks via U.S. First-Class mail to nine hundred
22   ninety (990) Participating Class Members. A breakdown of the settlement awards is as follows:
23          Average Settlement Award:                                   $1,541.77
24          Largest Settlement Award:                                   $2,846.45
25          Smallest Settlement Award:                                  $9.44
26          Median Settlement Award:                                    $1,483.84
27

28

                                                      -2-
                                    DECLARATION OF STEPHEN GOMEZ
             Case 3:18-cv-03725-JSC Document 51-1 Filed 05/21/20 Page 3 of 4



 1            6.     In addition to the Settlement Class Members, CPT issued payment to the following
 2   parties as set forth below:
 3            Amount Funded:                                              $2,253,153.23
 4            Less Class Counsel Fees (25% of Settlement Fund):           -$550,000.00
 5            Less Attorneys’ Costs:                                      -$13,643.03
 6            Less Plaintiff Service Payment:                             -$5,000.00
 7            Less LWDA PAGA Payment:                                     -$75,000.00
 8            Less CPT Administrator Fee:                                 -$30,000.00
 9            Less Payments to Settlement Class Members:                  -$1,526,356.96
10            Less Employer’s Taxes:                                      -$53,153.23
11            Balance                                                     $0.00
12

13            7.     Sixty (60) days from check issuance, CPT will send a reminder postcard and make
14   reminder phone calls to Class Members who have not cashed their check as of that date, June 29,
15   2020.
16            8.     Settlement Class Members have 90 days from issuance to cash their checks, July 29,
17   2020. Per the Order of Final Approval, if funds from uncashed checks are less than $80,000, the
18   funds will be distributed cy pres to the East Bay Community Law Center’s Community Economic
19   Justice Clinic for its Services and/or Youth Advocacy Initiatives. If the funds are over $80,000 CPT
20   will do a second distribution to Class Members who cashed their check.
21            9.     Below is a chart outlining the numbers in this declaration:
22           Total Class Members/Notices Mailed                                    991
23                 Total Settlement Amount                                  $2,200,000.00
24        Notice and Check Distribution Method                          USPS First Class Mail
25   Total Number of Class Members Whose Notices                979 (98.79% of Total Class Members)
26            Were Not Returned Undeliverable
27                      Total Opt-Outs                             1 (0.1% of Total Class Members)
28                      Total Objections                           0 (0.0% of Total Class Members)
                                                       -3-
                                    DECLARATION OF STEPHEN GOMEZ
          Case 3:18-cv-03725-JSC Document 51-1 Filed 05/21/20 Page 4 of 4



 1     Participating Class Members Who Received                  990 (99.9% of Total Settlement Class)
 2                   Settlement Award
 3             Maximum Settlement Award                                         $2,846.45
 4             Minimum Settlement Award                                           $9.44
 5              Average Settlement Award                                        $1,541.77
 6               Median Settlement Award                                        $1,483.84
 7    Number and Total Dollar Amount of Uncashed                          Unknown at this time
 8                        Checks
 9      Amount Distributed to Cy Pres Recipients             None at this time -will occur after expiration of
10                                                                       check cashing deadline
11                 Administrative Costs                                        $30,000.00
12                    Attorneys’ Fees                         $550,000.00 (25% of Total Settlement Fund)
13                   Attorneys’ Costs                                          $13,643.03
14
       Settlement Class Members’ Payment Method                    Checks via USPS First Class Mail
15
          Attorneys’ Fees/Costs Payment Method                              Via Wire Transfer
16
              Administrator Payment Method                                  Via Wire Transfer
17
                 Attorneys’ Fee Multiplier                                         1.09
18

19

20          I declare under penalty of perjury under the laws of the State of California and the State of

21   Washington that the foregoing is true and correct, and that this declaration is executed this 19th day of

22   May 2020, at Irvine, California.
                                                         Digitally signed by Stephen Gomez
23                                                       DN: cn=Stephen Gomez, o, ou,
                                                         email=stephen@cptgroup.com, c=US
24                                                       Date: 2020.05.19 10:30:21 -07'00'

25                                                                 Stephen Gomez

26

27

28

                                                       -4-
                                   DECLARATION OF STEPHEN GOMEZ
